Citation Nr: 1031518	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to a rating in excess of 10 percent disabling for 
residuals of a right hand navicular fracture, manifested as 
limitation of wrist motion.

4.  Entitlement to a separate compensable rating for residuals of a 
right hand navicular fracture, manifested as limitation of motion of 
the fingers

5.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of a right hand navicular fracture manifested 
as radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for headaches as a residual of a concussion.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied entitlement to the benefits sought. 

In March 2009, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board. A 
transcript of this proceeding is of record.  At the hearing, the 
Veteran withdrew from consideration a prior claim on appeal for 
service connection for a lung condition, claimed as due to asbestos 
exposure. See 38 C.F.R. § 20.204 (2009).

The Board in an April 2009 decision, denied entitlement to an 
increased rating pertaining to bilateral hearing loss, thereby 
removing this issue from appellate status.  The Board also reopened a 
previously denied claim for service connection for a right knee 
disorder and remanded this issue and the remaining enumerated issues 
on appeal to the RO for further development.  Such has been completed 
and this matter is again before the Board.

While this remand was pending, the RO granted service connection for 
a radiculopathy associated with the right hand navicular fracture, 
effective June 17, 2009 and assigned a noncompensable rating for this 
disorder.  As this grant was based on the remand's directives 
ordering the RO to adjudicate distinct manifestations of the right 
hand disability pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Board finds that this matter is part of the increased rating 
issue for the right hand that is pending on appeal and thus is 
subject to adjudication by the Board.  The Board also finds that 
adjudication of a separate compensable rating for manifestations of 
the right hand navicular fracture with loss of motion of the fingers 
is warranted as separate from manifestations of right wrist loss of 
motion.  Thus the Board has recharacterized these issues on the issue 
page to reflect adjudication of these separate manifestations of the 
right navicular fracture.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for left and right 
knee conditions are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to be right handed.

2.  During the course of this appeal, the Veteran's right wrist is 
not shown to be ankylosed, either favorably or unfavorably, and he 
presently receives the maximum allowable rating for loss of motion of 
the right wrist.  

3.  As of June 17, 2009, the Veteran is shown to have limited motion 
of the right index finger and right ring finger that results in a 1-2 
inch gap between the index and long finger and the proximal 
transverse crease of the hand on maximum flexion.

4.  As of June 17, 2009, the Veteran is shown to have a right radial 
neuropathy, with manifestations such as symptoms of dysesthesia with 
tingling and impaired light touch, and objective evidence of atrophy 
consistent with radial neuropathy and resulting in contractures and 
fibrosis of hand tendons.  These findings more closely resemble a 
moderate incomplete paralysis of the lower radicular group.  

5.  During the course of this appeal, the Veteran's post- traumatic 
headaches generally occur 2-3 times a week and last 4-5 hours.  They 
are generally non prostrating, do not restrict activities such as 
driving, and are not associated with multi-infarct dementia.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent disabling is not 
warranted for residuals of right hand navicular fracture manifested 
as right wrist disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5215; (2009).

2.  As of June 17, 2009, a separate 20 percent rating is warranted 
for limitation of motion of the index finger and ring finger of the 
right (dominant) hand.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes Diagnostic Code 5229; (2009).

3.  As of June 17, 2009, a separate 40 percent rating is warranted 
for a right wrist manifested as right radial neuropathy affecting the 
major hand.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.59, 
4.71a, Diagnostic Code 8512 (2009)

4.  The criteria for entitlement to an evaluation in excess of 10 
percent for headaches, residual of head trauma, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, 
Diagnostic Code 8100 (2009); 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required to 
notify the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from 
VA must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 23353 (Apr. 
30, 2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for an increased rating for 
the right hand was received in May 2003 and for service connection 
for the head injury was received in June 2003.  A June 2004 duty to 
assist letter was sent addressing the increased rating claim for the 
right hand prior to adjudication in August 2004.  Prior to granting 
service-connection for the headaches in August 2004, a duty to assist 
letter addressing the service-connection claim was sent in April 
2004.  The Veteran has appealed the August 2004 rating initially 
granting service-connection for the headaches (from head injury).  
Additional notice was also sent in October 2005 and in January 2009 
addressing both the increased rating for the right hand and initial 
rating for headaches and a supplemental statement of the case 
readjudicated the claims in June 2010.

The Veteran was provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection and for 
an increased rating, which included notice of the requirements to 
prevail on these types of claims and of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that VA could 
request the records for him.  The Veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In regards to the headaches claim the Veteran is challenging the 
evaluation assigned following the initial grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, because 
this issue stems from an original service-connection grant, the 
notice that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). (Once service 
connection is granted the claim is substantiated, additional notice 
is not required and any defect in the notice is not prejudicial.)  
Therefore, no further notice is needed; however he did receive such 
notice as noted above.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if service 
connection is awarded.  He received generic notice in a March 2006 
letter and again in May 2009.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA examinations conducted in June 2009, provided 
current assessments of the Veteran's condition based not only on 
examination of the Veteran, but also on review of the records.

In Bryant v. Shinseki, 23Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) 
who chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Here, during the hearing, the VLJ 
noted that basis of the prior determination(s) and noted the 
element(s) of the claim(s) that was/were lacking to substantiate the 
claim(s) for benefits.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims folder 
that might have been overlooked or was outstanding that might 
substantiate the claim.  Specifically the purpose of the hearing was 
pointed out, with the appellate issues of entitlement to increased 
ratings for the headache condition and the right hand/wrist condition 
discussed.  The Veteran was asked to describe the severity of his 
symptoms and requested to provide information on treatment he was 
receiving for these conditions.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of 
the Board hearing.  By contrast, the hearing focused on the 
element(s) necessary to substantiate the claim(s) and the Veteran, 
through his testimony which elaborated on the frequency and severity 
of symptoms for his hand and headache conditions, demonstrated that 
he had actual knowledge of the element(s) necessary to substantiate 
his claim for benefits.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim(s) based on 
the current record.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have 
been considered and satisfied.  Through notices of the RO, the 
claimant has been notified and made aware of the evidence needed to 
substantiate his claim for higher disability rating, the avenues 
through which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such evidence.  
There is no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content of the 
notice is not shown to prejudice the claimant or to have any effect 
on the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Increased Rating 

The Veteran contends that he is entitled to higher evaluations for 
his right hand and headache disorders.  He is currently in receipt of 
an initial 10 percent rating for the headaches.  He is also in 
receipt of a 10 percent rating for the right hand navicular fracture 
and additionally now has a 20 percent rating for right hand 
radiculopathy associated with the navicular fracture.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its history 
and that there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "staged ratings" or 
separate ratings for separate periods of time may be assigned based 
on the facts found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the 
Court has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating under 
several diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic codes is 
that none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, is 
to be avoided when rating a Veteran's service-connected disabilities.  
38 C.F.R. § 4.14.

A.  Right Hand Navicular Fracture

The claims file does not contain any records showing problems with 
the right hand prior to 2004, with the records prior to that time 
focusing on unrelated medical problems.

The report of an April 2004 VA joints examination noted the Veteran's 
history of fracture of the right wrist in 1950 with lengthy healing 
period in a cast.  He now had problems mostly holding things in his 
hand, mainly due to thumb abduction problems.  He also had some 
numbness of the thumb region of the right hand.  He sometimes was 
awakened by right thumb pain.  He used a splint when not using the 
hand.  He denied flare-ups.  Weather changes made it slightly worse.  
He had no problems with repetition.  He had no history of surgery, 
subluxation, dislocation or inflammatory arthritis.  His thumb 
sometimes bothered him tying shoes.  Examination revealed normal 
looking wrist and thumb.  He had slight tenderness along the base of 
the MC bone at the base of the thumb. He had full range of motion 
with the thumb having 70 degrees abduction and adduction.  He did 
have pain at the base of the thumb at the last 10 degrees.  He had 
normal MP and IP joint function at 60 degrees each.  There was no 
crepitus or swelling in the thumb.  

Examination of the right wrist revealed 60 degrees flexion with 
complaints of stiffness, 70 degrees extension and 20 degrees of 
radial and medial deviation were 20 degrees each and 45 degrees 
medially with minimal discomfort.  His grip and range of finger 
motion were all normal and sensory examination was normal of the 
hand.  There were no changes on repeated motion.  The assessment was 
fracture of the right wrist with residuals.  

A February 2005 private orthopedic evaluation noted complaints of 
problems in the right thumb carpal metacarpal (CMC) region.  He had a 
history of right carpal tunnel syndrome which was not currently 
bothering him.  He gave a history of right navicular fracture in the 
right wrist.  He took Indocin for gouty flare-ups.  Examination was 
positive for soreness and pain over the first CMC thumb joint and 
positive grind.  There was some irritation.  However Tinel's was 
negative and he was neurovascularly intact to motor and light touch.  
He had no tenderness over the snuffbox region.  X-ray of the right 
wrist and thumb showed some degenerative osteoarthritis of the first 
CMC joint.  He was assessed with minimally symptomatic right carpal 
tunnel syndrome which he was doing well with and some arthritis of 
the first CMC joint.  He was recommended to take Celebrex.

Private records which focused on right hand problems revealed that in 
March 2006 he was noted to have some paresthesias on both hands, 
greater on the right.  Findings included positive Tinel's and 
Phalen's, but stronger on the left.  He had some decreased sensation 
of the right side with splitting of the ring finger.  He also had 
prominence of the right thumb CMC joint, with X-rays confirming 
advance osteoarthritis of the right thumb and CMC joint.  The other 
joints were relatively spared with minimal involvement in the DIP 
joints.  He was noted to have been fitted with a brace for the right 
thumb CMC arthritis also in March 2006, and underwent injections of 
the thumb.  

In October 2006 he was noted to have progressive and severe right 
carpal tunnel syndrome, with sensation decreased and an approximate 
70 percent loss of thenar strength, but surgery was delayed due to 
other medical problems until January 2007.  Following the January 
2007 carpal tunnel surgery, he underwent physical therapy from 
January 2007 through March 2007.  These records documented limited 
motion of finger flexion and extension and some loss of wrist flexion 
and extension, as well as some decreased grip strength.  In January 
2007, two weeks post surgery; he had moderate stiffness, lacking 2-3 
centimeters from touching the distal palmar crease.  His pin prick 
was decreased in the median nerve distribution especially in the tips 
of the thumb, index and middle fingers, but he had good thenar 
strength.  His extension was full in all fingers on that date.  His 
wrist motion was limited on flexion and extension.  

In February 2007 six weeks following surgery, he again had active 
loss of finger flexion from the distal palmar crease, excluding the 
thumb but no specific measurement was made.  Passively all fingers 
had full flexion except the right index finger which was lacking 0.5 
centimeters from the distal palmar crease  He also had some loss of 
extension in the right small, index and middle PIP joints.  His 
active wrist motion was 45 degrees extension and 60 degrees flexion, 
and passive wrist motion was 52 degrees extension and 80 degrees 
flexion.  He was getting some gradual sensory return and had positive 
Tinel's in the carpal tunnel to the distal thumb indicating an 
axonometric recovery which would take approximately another six 
months.  He had pain in his thumb from arthritis but the strength was 
excellent.  He still had difficulty with buttons which should improve 
gradually over the next few months.  His grip strength of the right 
hand was 32 pounds compared to 80 pounds on the left, and he also had 
decreased pinch strength.  By March 2007, his wrist range of motion 
had improved to full motion, but he still had some limited motion of 
active finger flexion.  However he was able to flex fully to his palm 
passively and was functional in most activities of daily living, with 
only some fine motor skill problems such as buttoning.  His strength 
had improved in March 2007 and he had 50 percent grip strength in the 
right hand.  He was advised to continue a home exercise program.  

A July 2007 record documented new problems with recent swelling of 
the right olecrannon bursa after a long driving trip.  His carpal 
tunnels were doing reasonably well.  Examination showed right elbow 
bursitis and X-ray showed soft tissue swelling.  He was diagnosed 
with right elbow olecrannon bursitis with olecrannon stress fracture.  
No significant findings or complaints regarding the hands were made.  

The report of a July 2007 VA examination noted complaints of painful 
motion now with stiffness, progressively worse.  Treating continued 
to be with splinting, medication and injections.  There was no 
deformity, giving way or instability.  There was pain, stiffness, 
weakness and right wrist atrophy.  There was no 
dislocation/subluxation, locking or effusion.  There were moderate 
flare-ups with severe pain but no loss of motion or inflammation.  
They lasted 1-2 days.  Examination of motion from a starting point of 
0 degrees revealed severe loss of motion of the right wrist with 25 
degrees dorsiflexion (extension).  His radial deviation was 20 
degrees and ulnar deviation was to 45 degrees.  There was pain at all 
end ranges.  There was no additional loss on repetitive use, nor 
ankylosis or inflammatory arthritis.  X-ray revealed degenerative 
changes of the 1st MC joint, navicular and greater and lesser 
multangular area.  The diagnosis was right wrist DJD with loss of 
motion, status post navicular fracture.  There were mild effects on 
chores, shopping, exercise, sports, and recreation.  There were none 
on any other activities of daily living.  He did have difficultly 
lifting and took a long time to do yard work and had difficulty doing 
woodwork.  He was noted to be retired due to age and length of 
service.  He was noted to have been an electrical engineer, teacher 
and manager.  

Records from November 2007 showed complaints of increased pain and 
redness, with symptoms of gout about the right hand, especially the 
thumb CMC joint.  He had been taking some Indocin with partial 
relief.  The right thumb was positive for swelling and pain with 
positive grind test and right thumb CMC joint was X-rayed showing 
moderately advanced arthritis.  He recalled having a fracture in the 
service in this area, and he may have a slight bow at the base of the 
thumb MC.  The impression was right thumb MC arthritis and gout.  He 
underwent injections with Xylocaine and Cortisone.  A splint was also 
made for the thumb.  In December 2007 he had significant increase in 
swelling and stiffness throughout the right wrist with puffiness to a 
small degree dorsally and more so ulnarly where he has most of the 
pain.  He was tender on the dorsum and ulnar aspects of the wrist.  
He only had approximately 1/3 normal dorsiflexion and palmar flexion 
motion.  There was no sign of infection or gout but X-rays did show 
trace of psuedogout about the triangular fibrocartilage complex 
(TFCC).  Other than arthritis about the trapezium, the bones and 
joints were well preserved.  The impression was right wrist synovitis 
and pseudo gout.  He again received injections.

The Veteran testified at his March 2009 hearing that he has limited 
motion of the wrist and also that it was smaller in size due to being 
unable to properly use it.  He treated with Cortisone injections.  He 
had some difficulty holding onto things, and sometimes dropped 
things.  He also had numbness and tingling of the right thumb and 
fingers, which was not improved by the carpal tunnel surgery.  He 
acknowledged being right handed.  He reported wearing a brace and 
indicated he had worse handwriting if the brace was off.  His pain 
sometimes reached the level of 10 when he was getting injections.  
Otherwise he took Tylenol.  He reported some problems using his push 
mower due to the wrist.  

The report of a June 17, 2009 VA examination of the right hand and 
wrist noted history of the right wrist fracture in service with 
lengthy healing period of 6 months in a cast.  He was noted to have 
had nearly full function after being released for full duty but with 
the passage of time into his late 50's, it became progressively more 
painful with decreased range of motion in spite of therapies such as 
steroid injections.  His fingers began having decreased motion 20 
years ago and became progressively worse right before carpal tunnel 
surgery which he had in 2004.  He had an overall decrease in hand 
dexterity and strength and history of flare-ups involving the joints 
of all fingers except the thumb.  He did not know precipitating 
factors.  Tylenol and splinting alleviated symptoms.  His flare-ups 
happened every 2-3 weeks and lasted 3-7 days of moderate severity.  
Functional impairment resulted from splinting with loss of full range 
of motion of the wrist and 1/2 range of motion loss when he grips.

Examination of the right hand showed normal PIP and MP joints.  There 
was a 1-2 inch gap between the index and long finger and the proximal 
transverse crease of the hand on maximum flexion.  His long finger 
had limited flexion of the DIP joint by 8 degrees and PIP by 4 
degrees.  MP extension was normal.   He had pain on motion of these 
fingers but no additional motion loss on repetitive motion.  His ring 
finger had pain on active motion and limited motion but no additional 
loss on repetitive use.  His little finger had neither pain nor 
limited motion, including on repetitive motion.  His thumb had no gap 
between the thumb pad and fingers and no evidence of pain.  

He did show deformity of all fingers of the right hand.  His CM of 
the thumb was enlarged and nodular.  The index and long fingers had 
Herbeden nodules and long finger angulation at the PIP joint.  His 
small finger had angulation at the DIP joint.  His ring finger had no 
nodules but could not touch his finger to his palm due to tendon 
restriction.  He had diminished flexion strength in his fingers with 
pulling action and increased pain with motion.  He had decreased 
dexterity and his writing was overly large with diminished fine 
motion and tremor present in the letters.  He could not touch his 
thumb pad to the base of the small finger, lagging 1.5 inches.  

Examination of his wrist showed 0-40 degrees dorsiflexion, 0-60 
degrees palmar flexion, 0-20 degrees radial deviation and 0-30 
degrees ulnar deviation.  There was no additional loss of motion on 
repetitive motion.  He did have pain on motion.

He also had radial neuropathy palpable along the distribution from 
where the "snuff box" overlies the scaphoid, which caused 
dysesthesia with tingling.  He had impaired light touch.  He had pain 
with normal vibratory and position sense.  His right web space and 
the thenar eminence both showed atrophy congruent with radial nerve 
neuropathy and with osteoarthritis symptoms of pain.  He had pain on 
palpation of the navicular area as well as the trapezoid area but 
also in the first MC which had bony prominence.  The wrist X-ray of 
June 2009 diagnosed osteopenia and osteoarthritis.  The diagnosis was 
post traumatic osteoarthritis of the right wrist and hand.  Also 
diagnosed was radial neuropathy with resulting contractures and 
fibrosis of the hand tendons.  Significant decreased motion of the 
fingers was noted as was decreased motion at the wrist and hand as 
detailed with range of motion report.  There were moderate effects on 
chores, exercise and severe restrictions.  The rest of his activities 
of daily living (shopping, exercise, recreation, feeding, bathing, 
etc) only had mild effects.  His history of navicular fracture with 
resulting prolonged casting was completely congruent with his present 
X-ray findings and physical findings.  His resultant osteoarthritic 
changes and later outcome of radial neuropathy and follow up 
contractures with osteopenia are all congruent with history of right 
wrist navicular fracture.  

The Veteran has been rated at 10 percent disabled during the entirety 
of the claims period under Diagnostic Codes 5299- 5215.  The Board 
notes that the Veteran was rated by analogy to limitation of motion.  
Arthritis established by X-ray findings is rated on limitation of 
motion and is contemplated in the rating assigned herein. 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5003.

Limitation of motion of the wrist is addressed under Diagnostic Code 
5215.  A 10 percent rating represents the maximum available benefit 
under that Code.  Thus, the Veteran is in receipt of the maximum 
evaluation assignable for limitation of motion. To warrant a higher 
rating, the evidence must demonstrate favorable ankylosis (frozen 
joint) in 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

A review of the evidence, as detailed above fails to show that the 
Veteran's right wrist is ankylosed in any manner, thus a higher 
rating is not warranted under the criteria for ankylosis.  At no 
point does the evidence suggest the Veteran has either favorable or 
unfavorable ankylosis.  While he does use a brace at time to 
stabilize his wrist and thumb, this does not closely approximate the 
criteria for ankylosis.  The records and examinations up to and 
including the most recent VA examination of June 2009 reveals he is 
able to move his wrist, with no evidence suggestive of ankylosis, 
even with consideration of pain on repetitive motion or flare-ups.  
Thus he is not entitled to a rating higher than 10 percent for the 
symptoms referable to the right wrist.  
 
The RO in its June 2010 supplemental statement of the case has also 
considered the Veteran's right hand residuals of a navicular fracture 
under the criteria for limitation of motion of individual digits, but 
continued to deny a rating in excess of 10 percent disabling.  The 
applicable rating criteria for digit limitation of motion provide for 
a 10 percent rating for limitation of thumb motion where there is a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  A 20 
percent rating is warranted for a gap more than two inches (5.1 cm). 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  This is the case for either 
major or minor hand.  

Where there is limitation of motion of either index or long finger, 
if there is a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible; and, extension is limited by no 
more than 30 degrees, a noncompensable rating is warranted.  Where 
there is a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger flexed to the 
extent possible; and, extension limited by more than 30 degrees, a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.  Any limitation of motion in the ring or little finger, is 
entitled to a maximum rating of 0 percent.  This is the case for 
either major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

Motion of the thumb and fingers should be described by appropriate 
reference to the joints whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can approximate the 
proximal transverse crease of palm. 38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of limitation 
of motion of single or multiple digits of the hand.  For instance, 
for the index, long, ring, and little fingers, zero degrees of 
flexion represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
(MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, 
and the thumb abducted and rotated so that the thumb pad faces the 
finger pads. Only joints in these positions are considered in a 
favorable position. For these fingers, the MCP joint has a range of 
zero to 90 degrees of flexion; the PIP joint has a range of zero to 
100 degrees of flexion; and the distal interphalangeal (DIP) joint 
has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 
4.71a, Note (1) preceding Diagnostic Code 5216-5230 (2009).  If there 
is limitation of motion of two or more digits, evaluate each digit 
separately and combine the evaluations Note (5) preceding Diagnostic 
Codes 5216-5230 (2009).

Here the RO declined to assign a higher rating for the right hand 
disability under this criteria, having determined that there was not 
a gap of more than 2 inches between the thumb pad attempting to 
oppose fingers, which would warrant a 20 percent rating under 
Diagnostic Code 5228.  The RO however failed to consider whether the 
rating for the limitation of motion of the individual fingers should 
be evaluated separately from the current 10 percent evaluation in 
effect for the right wrist disability.  The Veteran is entitled to 
have all of the symptomatology of his right hand disability rated, 
see Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are 
available for different symptoms of a disability), as long as the 
prohibition against pyramiding is not violated. See 38 C.F.R. § 4.14.  
In this case the symptoms stemming from the wrist limitation of 
motion (affecting the ability to move hand up and down) are different 
from the symptoms of limitation of motion of the fingers (affecting 
dexterity and grip).  Thus the Board finds that a separate evaluation 
is applicable for the fingers.  

In this matter the Board notes that prior to the June 17, 2009 VA 
examination, there was no evidence to suggest that a compensable 
rating was warranted for loss of motion of any of the fingers of the 
right hand.  The April 2004 VA examination suggests a full range of 
motion of the right thumb and fingers and did not measure from the 
proximal crease.  While there was a brief period in January 2007 of 
loss of motion of 2-3 centimeters of the fingers of the proximal 
crease (which would be compensable), this was shown to be a temporary 
manifestation 2 weeks after carpal tunnel surgery.  Subsequent 
records from February through March 2007 show that his range of 
motion returned to a noncompenable level with full motion to the 
proximal crease noted in March 2007.  Records from November 2007 and 
the July 2007 VA examination did not address finger motion.  Thus 
prior to the June 2009 VA examination there is no basis for a 
compensable rating under the criteria for limited motion or ankylosis 
of the fingers.  

As of the June 17, 2009 VA examination, the evidence shows a 1-2 inch 
gap between the index finger and long finger and the proximal 
transverse crease.  Thus each of these fingers loss of motion meets 
the criteria for a 10 percent rating per finger under Diagnostic Code 
5229.  Because the right thumb had full motion in this examination, 
there is no basis for a compensable rating for the thumb under 
Diagnostic Code 5228.  Per note 5 preceding the Diagnostic Criteria 
for limited motion of the fingers, the separate 10 percent ratings 
for the right index and ring fingers must be combined.  The combined 
rating for these fingers is 20 percent under 38 CFR 4.25.  

At no point during the pendency of this appeal has there been any 
evidence of ankylosis or amputation of any finger or thumb of the 
right hand.  Thus consideration of a higher rating than 20 percent 
disabling under the Diagnostic Codes governing ankylosis or 
amputation is not applicable in this case.  

Accordingly the Board finds that of June 17, 2009, a 20 percent 
rating is warranted for loss of motion of the right ring and index 
fingers.

As to the radiculopathy associated with the right hand navicular 
fracture,   
the pertinent criteria for diseases of the peripheral nerves includes 
provisions for evaluating several different types of nerve injuries 
of the upper extremities. In this case, the veteran's bilateral 
tremors are evaluated as the "lower radicular group" (all intrinsic 
muscles of hand, and some or all flexors of the wrist and fingers), 
based upon the veteran's primary complaint of tremors and loss of 
function involving the hands. See 38 C.F.R. § 4.124a, DC 8512. 
Although there exist other available diagnostic codes for 
neurological problems affecting the hands, including those for the 
musculospiral nerve, and median nerve, confirmation as to whether 
these other categories apply is not essential since the relevant 
basis of any general symptoms in the hands is comprised by DC 8512.

Under 38 C.F.R. 4.124a, DC 8512, for paralysis of the lower radicular 
group, a 20 percent rating is assigned when there is mild incomplete 
paralysis.  Moderate incomplete paralysis corresponds to a 30 percent 
rating for the minor extremity, and 40 percent rating for a major 
extremity.  Severe incomplete paralysis corresponds to a 40 percent 
rating for the minor extremity, and 50 percent rating for a major 
extremity.  Where there exists complete paralysis, with paralysis of 
all intrinsic muscles of the hand, and some or all flexors of the 
wrist or fingers (and substantial loss of use of the hand), a 60 
percent rating is warranted for the minor extremity, and 70 percent 
rating for a major extremity.  Also, DCs 8612 and 8712 correspond to 
neuritis and neuralgia affecting the lower radicular nerve group, 
respectively.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than that associated with 
complete paralysis. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree. 38 
C.F.R. § 4.124a.

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to be 
rated on the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis. The maximum rating 
that may be assigned for neuritis not characterized by organic 
changes referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the same 
scale, with a maximum equal to moderate incomplete paralysis.

Currently the Veteran's neuropathy of the right upper extremity has 
been assigned a 20 percent rating for mild incomplete paralysis.  
This rating was assigned effective June 17, 2009 pursuant to the 
examination of this date which first diagnosed a radial neuropathy 
attributed to the service connected right navicular fracture.  This 
condition was shown by this examination to be manifested with 
symptoms of dysesthesia with tingling and impaired light touch.  
Findings included atrophy consistent with radial neuropathy and 
resulting in contractures and fibrosis of hand tendons.  While the RO 
determined that such findings warranted a 20 percent rating for mild 
incomplete paralysis, the Board finds these manifestations which 
include atrophy and the above mentioned contracture deformity 
affecting the flexor tendons more closely resemble a moderate 
incomplete paralysis.  Because this affects the major hand, a 40 
percent rating is warranted under Diagnostic Code 8512.  However the 
symptoms do not meet the criteria for a severe incomplete paralysis.  
Of note, his vibratory and position sense remained normal.  His 
function was noted to only be limited to diminished fine motion 
primarily affecting hand motion or things like buttoning.  As this 
condition does not further affect function beyond fine motor skills, 
a rating higher than 40 percent is not warranted under Diagnostic 
Code 8812.  

As far as neurological manifestations shown during the pendency of 
this appeal, but prior to the June 17, 2009 VA examination, the 
evidence indicates that such findings with positive Tinel's and 
Phalens in the carpal tunnel were due to a right carpal tunnel 
syndrome that was surgically repaired in January 2007.  He was noted 
to be having sensory return by February 2007 and there were no 
significant neurological findings after this time up to June 2009.  
While the Veteran testified to some numbness and tingling of the 
right thumb and fingers in March 2009, he did not describe any other 
manifestations that would even equal a mild radial neuropathy.  Thus 
there is no evidence that the Veteran had neurological manifestations 
from the service connected right navicular fracture that would meet a 
compensable criteria prior to the June 2009 VA examination.  

Accordingly as of June 17, 2009, a 40 percent rating but no more is 
warranted for the right radial neuropathy due to the navicular 
fracture.  

Amputation Rule

The Board finds that it must now consider whether the Veteran's right 
hand disability when considered with combined evaluation exceeds the 
criteria for an amputation of the major hand, and violates the 
amputation rule.  38 CFR 4.68.  From the pendency of this appeal up 
until June 17, 2009, his right hand disability equals a combined 
rating of 30 percent (combining the separate 10 percent rating for 
wrist limited motion and 20 percent for limited motion of the index 
and ring fingers).  As of June 17, 2009 his combined rating is shown 
to be 60 percent (combining the separate 10 percent for the wrist 
limited motion, 20 percent for limited motion of index and ring 
fingers and 40 percent for neuropathy)  See 38 CFR 4.25.  This 
combined rating from 30 percent prior to June 17, 2009, and 60 
percent as of that date is below the criteria for an amputation or 
loss of use of the major hand, which is 70 percent disabling.  See 
Diagnostic Codes 5124-5125.

B.  Headaches

The available medical records contemporaneous to this claim document 
treatment for other medical problems with no significant findings or 
complaints about a headache disorder, other than a November 2002 
record when he was treated for cough and fever and was noted to have 
morning headaches.  Subsequent records from November and December 
2002 and January 2003 documenting the respiratory complaints were 
negative for headaches in the medical history and review of systems.  
The rest of the records did not address headache problems.

VA examination from April 2004 gave a history of head injury playing 
football in 1950 with loss of consciousness and headaches 
occasionally ever since.  They occurred once a week and lasted about 
an hour.  They were in the frontal area.  The pain was dull and 
steady.  He described no aggravant, and they were relieved by 
Tylenol.  He did not go to the doctor for these, and they have not 
changed in intensity, duration or frequency over the years.  There 
was no aura or associated symptoms.  He was retired and did not miss 
any work due to the headaches.  Examination of the cranial nerves and 
other pertinent neurological findings were within normal limits.   He 
was diagnosed with cerebellar concussion history of, with post 
concussion headaches

VA examination of headaches in July 2007 revealed essentially the 
same history and complaints, although he now reported they occurred 
daily and started off sharp and became steady.  Duration was 
approximately one hour.  He did report a headache this week which was 
accompanied by some dimming of vision, and was hospitalized, with 
negative CT scan.  As reported in the April 2004 he continued to 
treat with Tylenol and sought no medical treatment generally.  He 
indicated that they had not changed in intensity, duration, frequency 
or aura, but occasionally were associated with nausea.  He denied a 
history of missed work due to headaches and could drive with them.  
Cranial nerve and neurological examination was again normal.  The 
diagnosis was post concussion headaches.  

The Veteran testified in his March 2009 hearing that he had several 
instances in the past year where the headaches could be described as 
incapacitating, at about 10/10 and he had to lay down or go to bed.  
These were said to happen about once or twice a month.  Otherwise he 
generally had headaches all the time which he treated with Tylenol.  
He was still able to do yard work with them.  He also referred to 3 
incidents that he was unsure whether they were related to his 
service-connected condition or to a nonservice connected condition.  
The first happened about a year and a half ago when his vision 
blurred while riding in a car.  The second happened when he had an 
amnesia type incident when he was visiting with and talking with his 
grandchildren and did not recall doing so the next morning.  The 
third incident took place about 2 weeks ago when he was riding down 
the highway and everything that was white turned pink for about 15 
minutes.  He was not sure if these incidents were related to his head 
injury or were due to another cause.

Examination of his headache done during the June 2009 VA examination 
noted his history of concussion and history of stroke about 10 years 
ago.  He was noted to have 3 post stroke incidents with the first 1.5 
years ago with intense headache and visual changes, which was not 
proven to be a stroke.  The second incident was an episode of amnesia 
for events the previous night in April 2009.  The third incident was 
this past May and happened while driving, when white items all turned 
pink.  His interim history of headaches was too vague to make 
assumptions.  He stated that he did not have changes in his headaches 
until his stroke 10 years ago.  He reported headaches as being like a 
band across his forehead and denied photophobia, phonophobia or 
nausea/vomiting.  He did endorse disequilibrium when they occur.  If 
he was aware of them early enough, they dissipated when he sat 
quietly, but sometimes he used Tylenol.  If he did not sit down, they 
became level 3-4 headaches, but never greater than that.  These 
happened 2-3 times a week and lasted 4-5 hours.  They were generally 
non prostrating and he did not treat with continuous medication.  The 
medication he did take consisted of Coumadin and Plavix with good 
response. 

Sensory examination was within normal limits except for some findings 
in the right hand which had decreased sensation.  He had normal 
cranial nerve, fundoscopic and mental status examination.  Reflexes 
were normal except for the patella reflex which was absent on the 
left, and trace on the right.  These reflex changes were deemed 
likely due to knee issues rather than neurological.  His cerebellar 
exam was normal.  There was no evidence of clonus.  The diagnosis was 
headaches.  The affects were mild on chores, shopping, exercise, 
travel, and recreation.  There was no affects on feeding, bathing, 
dressing, toileting or grooming.  There were moderate affects on 
sports.

The RO has evaluated the Veteran's headaches under DC 8045, which 
governs ratings of brain disease due to trauma, on the basis that 
these headaches resulted from an in-service car accident and 
consequent head trauma, and DC 8100, effective from October 23, 2008.

Effective October 23, 2008, VA amended the criteria for rating 
residuals of traumatic brain injuries (TBIs), or more specifically, 
neurological and convulsive disorders, including under DC 8045. 73 
Fed. Reg. 54,693, 54,708 (Sept. 23, 2008). This amendment applies to 
applications received by VA on and after October 23, 2008.  The 
former criteria apply to applications received by VA before that 
date. A veteran whose residuals of TBI VA rated under DC 8045 prior 
to the amendment, however, is permitted to request review under the 
amended criteria regardless of whether his disability has worsened 
since the last review or VA receives additional evidence.  The 
effective date of any increase in disability compensation based 
solely on the amended criteria must be no earlier than October 23, 
2008, the effective date of the amended criteria.

Here, since the Veteran's claim for increase was received in 2003, 
and because he has not made any request to be reevaluated under this 
new criteria, the amended criteria do not apply.  Thus the RO has 
continued to adjudicate this matter under the former criteria in 
effect prior to October 23, 2008.  

Purely subjective complaints, such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).

In addition to evaluating the residuals of concussion resulting in a 
headache disorder under the criteria for disability due to brain 
trauma, this Veteran's headache disorder has also been evaluated 
under Diagnostic Code 8100 for migraine headaches.  This criteria 
provides that a 50 percent evaluation is assignable for very 
frequent, completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
assignable for characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating attacks 
averaging one in two months over the last several months. 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).

The Veteran's headache condition is currently in receipt of a 10 
percent rating which is the maximum allowable rating under Diagnostic 
Code 9304.  However a rating in excess of this is allowable under 
Diagnostic Code 8100 for characteristic prostrating attacks averaging 
once a month over the past several months.  The medical evidence from 
the pendency of the appeal generally shows no evidence suggestive of 
prostrating attacks, but rather show more frequent non prostrating 
headaches.  He is shown to be able to drive and perform tasks such as 
yard work during the headaches, which tends to reflect they are not 
prostrating in nature.  While he testified in March 2009 that he 
averages incapacitating headaches requiring him to lie down about 
once or twice a month, this is outweighed by his own history shown in 
VA examinations of record which do not suggest the presence of such 
symptoms.  Most recently his June 2009 VA examination done a few 
months after this hearing cited a history of nonprostrating headaches 
in general.  The medical records are also silent for treatment of 
headaches, much less prostrating ones.  Thus the bulk of the credible 
evidence reflects that his symptoms do not meet the criteria for a 30 
percent rating for migraines.  

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.

The governing norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the application 
of the regular schedular standards. See 38 C.F.R § 3.321(b)(1) (2009) 
. In this case, the evidence fails to show the veteran to be 
unemployable or to have had frequent hospitalizations due to his 
service- connected residuals of right hand navicular fracture or 
headache condition.  There is no record of frequent hospitalizations 
for any of these disorders, and in fact regarding the headaches, he 
does not even seek outpatient treatment.  Regarding employability, he 
is shown to have retired from work due to age and length of service, 
with the only potential occupational impact shown to be some adverse 
affects from the right hand disorder affecting his fine movements, 
and no evidence of adverse impacts from the headaches on his ability 
to work.  He is shown to be adequately compensated for this disorder 
by the schedular criteria for orthopedic disorders of the hand and 
wrist, as well as the neurological impact from this disability, as 
the criteria compensates for pain, weakness, loss of motion and 
deformity.  Regarding his headaches, there was no evidence of 
treatment or occupational impact and his symptoms are correctly rated 
as 10 percent disabling by the applicable criteria.


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
residuals of a right hand navicular fracture, manifested as 
limitation of wrist motion is denied.

As of June 17, 2009, a separate 20 percent rating for residuals of a 
right hand navicular fracture, manifested as limitation of motion of 
the fingers is granted, subject to the laws and regulations governing 
the award of monetary benefits.

As of June 17, 2009, an initial 40 rating for residuals of a right 
hand navicular fracture manifested as radiculopathy is granted, 
subject to the laws and regulations governing the award of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent disabling 
for headaches as a residual of a concussion is denied.


REMAND

The Board finds that for the issues of entitlement to service 
connection for the left and right knees, remand is necessary again as 
the RO failed to comply with the Board's previous remand directions 
of April 2009.  This failure has been pointed out by the Veteran's 
representative in the July 2010 brief.  Specifically the Board notes 
that special instructions from the Board's prior remand ordered the 
RO to schedule a VA examination with an orthopedist to ascertain the 
nature and etiology of each knee disorder.  (See page 15 of the April 
2009 Remand stating "In view of these findings, a VA examination by 
an orthopedist is warranted" and page 19 of the same Remand 
specifically ordering an orthopedist to conduct the VA examination of 
the knees.)  

The knees examination done in June 2009 was done not by an 
orthopedist, but by a physician's assistant.  The Board is obligated 
by law to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Remand is necessary to afford proper examination by a proper 
specialist.  The representative also pointed out that the opinion 
from this examination was inconclusive as it was speculative, and 
failed to provide pertinent evidence that could be construed as 
either favorable or unfavorable.  Thus further examination should be 
conducted and should provide a more definitive opinion as to the 
likely causation of the Veteran's knee disabilities.  Again as 
previously requested in the April 2009, the examiner should address 
the findings from the Mayo Clinic in November 1963 and the February 
2005 report from Dr M.B. in discussing the etiology of his knee 
complaints.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrangements should be made to obtain any 
additional outstanding records for the Veteran.

2.	Then schedule the Veteran for a VA examination 
with an orthopedist to determine whether the 
Veteran has a current right and/or left knee 
disorder that was incurred or aggravated during 
his service.  The following considerations will 
govern the examination:

a.	The claims folder, including all medical 
records obtained and a copy of this remand, will 
be reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained and a copy 
of this remand.

b.	All indicated tests and studies must be 
performed, and any indicated consultations must 
be scheduled.

c.	In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record.  In 
particular:

(i) The examiner should confirm that the Veteran 
has current right and left knee disabilities.

(ii) The examiner should then determine whether 
there is clear and unmistakable evidence 
indicating Veteran had a right knee injury that 
pre-existed service.  In providing this 
determination, the examiner should consider the 
documented service history, as well as the 
November 1963 Mayo Clinic report that referred to 
an initial knee injury in 1948.  If there is 
evidence a qualifying pre-existing injury, the 
examiner should state whether it underwent in-
service aggravation beyond its natural 
progression.  If no pre-existing injury occurred, 
the physician should instead opine whether a 
right knee disorder was originally incurred in 
service, taking into account both the Veteran's 
assertions of an injury while playing 
recreational sports and the actual treatment 
records.

(iii) The examiner should indicate an opinion as 
to whether a left knee disorder was originally 
incurred in service, taking into account both the 
Veteran's assertions of an injury while playing 
recreational sports and the documented treatment 
history.

(iv) In offering the requested opinions, the 
examiner should specifically note his/her review 
of the November 1963 Mayo Clinic report as well 
as the February 2005 report from Dr. M.B. an 
orthopedist.

The examiner must state the medical basis or 
bases for this opinion.  If the examiner is 
unable to render an opinion without resort to 
speculation, he or she should so state.

3.  The RO should readjudicate the Veteran's 
appeal.  If the benefits sought on appeal are not 
granted, the RO should issue a supplemental 
statement of the case and provide the Veteran an 
opportunity to respond.

The purposes of this remand are to further develop the Veteran's 
claim.  No action by the Veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this case, 
pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


